Bloodworth, J.
1. Plaintiff in error was accused of having “in his possession, custody, and control a quantity of spirituous, malt, vinous, fermented, and intoxicating liquors.” On the trial the judge instructed the jury, “If you believe from the evidence, and beyond a reasonable doubt, the defendant Ed Manning did, on the date alleged in the accusation or at any time two years prior to the filing thereof, have a bottle in his possession, custody, pr control, and that the bottle did contain spirituous, malt, vinous, *149or intoxicating liquors, it would make no difference whether the bottle and its contents were in court or not, you would be authorized to find the defendant guilty.” Under the facts of this case this charge was not error for any reason assigned.
2. There is nothing in the second special ground of the motion for a new trial that would require a reversal of the judgment. When the evidence to the introduction of which objection was made was allowed to go to the jury, the judge restricted its use to a proper and legitimate purpose. Moreover, part • of the evidence objected to was clearly admissible. “Where evidence is offered and objected to, and a portion thereof is admissible and a part objectionable, unless the illegal portion is specified and properly objected to, the whole will be admitted. City of Atlanta v. Sciple, 19 Ga. App. 694 (3), 698 (93 S. E. 28); Luke v. State, 26 Ga. App. 175 (1), 176 (106 S. E. 199), and citations.” Joiner v. State, 29 Ga. App. 363 (1) (115 S. E. 378).
3. There is sufficient evidence to support the verdict.

Judgment affirmed.


Broyles, G. J., and Luhe, J., concur.